DETAILED ACTION
This is a first action on the merits addressing applicant’s response 24 June 2022, to a requirement for election of species. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Claims 1-4 and 12 are examined.
Claims 5-11 and 13 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Species I, Claims 1-5 and 12 in the reply filed on 24 June 2022, is acknowledged.  Claims 1-5 and 12 are examined and claims 6-11 and 13 are withdrawn from consideration.

Drawings
Applicant’s replacement drawings dated 01 June 2021, are entered.

Specification
Applicant’s substitute specification dated 26 May 2021, is entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.

Claim 1: A moisture barrier molding for use in combination with wall panels comprising a divider portion and a pair of attachment surfaces extending laterally and generally perpendicularly from both sides (indefinite as a divider may have more than two sides) of the divider portion; one of the pair of attachment surfaces having a plurality of aeration holes; each aeration hole (lacks antecedent basis, e.g., “each said aeration hole) having a tab extending perpendicularly therefrom so as to create a plurality of tabs (indefinite as it is unclear if these as a plurality of “a tab” or are different tabs) which are placed on top of a baseboard (indefinite as only a barrier molding is claimed, not a combination with a baseboard) so as to create a gap between the baseboard and the divider portion so as to allow air to pass through the aeration holes.  

Claim 2: The moisture barrier molding of claim 1 wherein mechanical fasteners can be driven through the moisture barrier molding so that it (indefinite as to what “it” references, i.e., pronouns should not be used in place of the actual claim limitation) can be fixedly attached to wall studs.  

Claim 3: The moisture barrier molding of claim 1 wherein each tab (lacks antecedent basis) is created at the moment of the making of the aeration holes when making a cut in the material on three sides so as to keep the fourth side (indefinite as “three” and “fourth” with respect to the sides have not been defined) attached to the attachment surface (indefinite as more than one attachment surface is initially claimed) so that by pivoting the resulting partially detached piece of material creates the tab (indefinite as more than one tab is claimed).  

Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because it claims two classes of statutory subject matter in a single claim: a product and a method.  This is not permitted under this statute, and as a result, the claim is not further treated on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy (U.S. Patent 1,555,392) in view of Pearson (U.S. Patent 4,364,212).

Claim 1: Tracy discloses a moisture barrier molding (Fig. 2) for use in combination with wall panels comprising a divider portion (20-23) and a pair of attachment surfaces (17, 18) extending laterally and generally perpendicularly from both sides of the divider portion (as shown); one of the pair of attachment surfaces having a plurality of aeration holes (proximate 19); each aeration hole having a tab (19) extending therefrom.  In the present claim, only the molding is claimed.  The language, “so as to create a plurality of tabs which are placed on top of a baseboard so as to create a gap between the baseboard and the divider portion so as to allow air to pass through the aeration holes” is a statement of intended use of the claimed invention and must result in a structural difference between the prior art of record and the claimed invention.  If the prior art is capable of performing the limitation, then it meets the claim.  As shown, the prior art has full capability of meeting the function.
Tracy does not disclose the tabs extend perpendicularly from the hopes.  Pearson teaches a similar opening and tab system where the tabs extend in a perpendicular direction (Fig. 1).  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  To have the claimed angle would not depart from the scope of operability of the prior art, and the prior art has full capability of being bent in such a matter.	

Claim 2: the obvious combination of the prior art provides the moisture barrier molding of claim 1 wherein mechanical fasteners can be driven through the moisture barrier molding so that it can be fixedly attached to wall studs.  The language of this claim is a statement of intended use of the claimed invention and must result in a structural difference between the prior art of record and the claimed invention.  If the prior art is capable of performing the limitation, then it meets the claim.  As claimed, the prior art has full capability of being used in conjunction with fasteners. 

Claim 3: the obvious modification of the prior art provides the moisture barrier molding of claim 1 wherein each tab is created at the moment of the making of the aeration holes when making a cut in the material on three sides so as to keep the fourth side attached to the attachment surface so that by pivoting the resulting partially detached piece of material creates the tab.  The language of the actual making of the claim is directed to a method step and only the final product is given patentable weight.  Regarding the shape of the tab, Pearson teaches the claimed shape of the tab.  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  To have the claimed shape would not depart from the scope of operability of the prior art.

Claim 4: the obvious modification of the prior art provides the moisture barrier molding of claim 1 except wherein the molding is made from any of the following: cold formed galvanized steel or aluminum or extruded metal or polymer resin.  Tracy does disclose the device is made of sheet metal (page 1, lines 100-105).  It would have been obvious at the time of filing to a person having ordinary skill in the art to make the device from any of the steel materials as an art recognized equivalent that would perform equally as well as the metal device of Tracy.  
Claim 12: the obvious modification of the prior art provides the moisture barrier of claim 1 except wherein the wall panels are made out of gypsum, though it does disclose the wall is made of plaster (11).  The examiner takes Official notice that gypsum is a type of plaster, and it would be obvious at the time of filing to a person having ordinary skill in the art to use gypsum as an art recognized equivalent that would perform equally as well.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems see McFarland (U.S. Patent 2,679,156), Barr (U.S. Patent 3,192,577), Reyes (U.S. Publication 2006/0150553), Chenier (U.S. Publication 2007/0130861), Larson (U.S. Patent 7,634,883), Filiba (U.S. D864,424) and Tupman (U.S. Patent 4,825,612).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649